

116 HRES 263 IH: Expressing support for the designation of April 9, 2019, as National Yellow Ribbon Day.
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 263IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Tonko (for himself and Mr. Wenstrup) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of April 9, 2019, as National Yellow Ribbon Day.
	
 Whereas yellow is the official color of the active combat arms branch of the United States Army; Whereas the yellow ribbon symbol was first used in the United States to mark national unity and remembrance for the 52 Americans held hostage in Iran for 444 days, beginning on November 4, 1979;
 Whereas, during the Persian Gulf war, Americans again used the yellow ribbon to promote solidarity for United States troops;
 Whereas, in 2006, the New York State Assembly and Senate unanimously proclaimed April 9 to be New York State Yellow Ribbon Day;
 Whereas April 9, 2004, was the day Staff Sgt. Keith Matthew Maupin of Batavia, Ohio, was captured in Iraq, making him the Iraq war’s first POW/MIA;
 Whereas yellow ribbons worn on lapels or clothing traditionally represent the message of “support our troops”; and
 Whereas National Yellow Ribbon Day is a day for all Americans to celebrate our current active duty troops: Now, therefore, be it
	
 That the House of Representatives supports the designation of National Yellow Ribbon Day. 